      Case 2:16-cr-00100-GMN-DJA Document 420 Filed 11/10/20 Page 1 of 2




John A. Kawai, NSBA No. 14893
CARPENTER, ZUCKERMAN & ROWLEY, LLP
400 South 4th Street, Suite 500
Las Vegas, NV. 89101
Tel.: (805)272-4001
Fax: (805)719-6858
Email: Team3@czrlaw.com
Attorneys for Victims/Plaintiffs

Carol L. Hepburn , Pro Hac Vice
CAROL L. HEPBURN, P.S.
200 First Ave. West, Suite 550
Seattle, WA 98119
(206) 957-7272
(206) 957-7273 fax
Email: carol@hepburnlaw.net
Of attorneys for Victims/Plaintiffs Lily, Sarah, Solomon, William L.E. Dussault as
Guardian Ad Litem of Violet, a minor, Andy and Jenny

Deborah A. Bianco, Pro Hac Vice
DEBORAH A. BIANCO, PLLC
14535 Bel-Red Road, #201
Bellevue, WA 98007
Phone: 425-747-4500
Email: deb@debbiancolaw.com
Attorney for Victim/Plaintiff Jane Doe as next friend for Pia, a minor

                          UNITED STATES DISTRICT COURT
                           DISTRICT COURT OF NEVADA

 UNITED STATES OF AMERICA
                                               Case No: 2:16-cr-00100-GMN-CWH
                             Plaintiff,
                                               CIVIL PLAINTIFFS’ RESPONSE TO
 v.                                            DEFENDANT JAN ROUVEN
                                               FUECHTENER’S MOTION FOR
 JAN ROUVEN FUECHTENER,                        RELEASE OF FUNDS TO F.A.J.R.
                                               MAGIC TRUST
                             Defendant.




///


              CIVIL PLAINTIFFS’ RESPONSE TO DEFENDANT FUECHTENER’S
               MOTION FOR RELEASE OF FUNDS TO F.A.J.R. MAGIC TRUST
      Case 2:16-cr-00100-GMN-DJA Document 420 Filed 11/10/20 Page 2 of 2




       Plaintiffs in the civil case Lily et al. v. Fuechtener, 2:19-cv-00352, hereby respond

to Defendant Fuechtener’s motion for release of funds to F.A.J.R. Magic Trust. Plaintiffs

do not dispute that the Court’s ruling denied Plaintiffs’ motion for prejudgment

attachment in the civil matter.

       However, Plaintiffs do not by this acknowledgment waive any post-judgment

remedies to recover against Defendant or F.A.J.R. Magic Trust or any other property

belonging to Defendant, and Plaintiffs do not waive claims with respect to statutes of

limitations for vesting periods of the trust, or the right to challenge the trust itself, or

causes of action for fraudulent conveyance.

       This representation is particularly important in light of the fact that Defendant’s

motion for release of funds was made after his Motion to Dismiss the civil case was

denied [Doc. 50, entered 10/27/2020], and while a Motion for Summary Judgment is

pending in the civil case [Doc. 41].

       Dated this 10th day of November, 2020 at Ojai, California.

 CARPENTER, ZUCKERMAN & ROWLEY, LLP

 By__/s John A. Kawai________
 John A. Kawai, NSBA No. 14893
 400 South 4th Street, Suite 500
 Las Vegas, NV. 89101
 Tel.: (805)272-4001
 Fax: (805)719-6858
 Email: Team3@czrlaw.com
 Of Attorneys for Victims/Plaintiffs




               CIVIL PLAINTIFFS’ RESPONSE TO DEFENDANT FUECHTENER’S
                MOTION FOR RELEASE OF FUNDS TO F.A.J.R. MAGIC TRUST
